DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of March 16, 2022, to the non-final action mailed January 27, 2022, has been entered. Claims 1 and 5-12 have been amended, no claims have been cancelled, and claim 13 is newly added.  Accordingly, claims 1-13 are pending and under current examination.
Withdrawn Claim Objection
	Claims 7-12 were rejected in the previous Office action mailed January 27, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claims 7-12 renders the rejection moot.  Applicants have amended 7-12 to delete “RJ” and replace it with “royal jelly”.  Accordingly, the rejections are hereby withdrawn.

Withdrawn Claim Rejections - 35 USC § 112
	Claims 1 and 5-12 were objected to in the previous Office action mailed January 27, 2022, because of the following informalities: Claims 1, 5, and 7-12 capitalizes the term royal jelly, which is improper and claims 1 and 6 capitalized the term defensin-1.  Applicant has amended the claims to correct the improper capitalization.  Accordingly, the objections are hereby withdrawn.

New Claim Objections/Allowable Subject Matter
	Claims 7-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Response and Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 remain rejected and claim 13 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of ChenXi (Pub. No.: CN105536041; Pub. Date: May 4, 2016) and Wardell et al. (Pub. No.: US 2016/0220722; Pub. Date: Aug. 4, 2016) for reasons of record.  

While the ChenXi publication relied upon for prior art is in Chinese a machine translation, which has been provided, is its equivalent, and the specific portions of the specifications cited in this instant office action will refer to the paragraphs of the machine translation. 

	The claims recite an antibacterial wound healing material, comprising: cellulose, a bioactive material; and an antibacterial agent; wherein the bioactive material is selected from defensin-1 (a peptide), royal jelly and royal jelly extract; and wherein the antibacterial agent is honey.

	Regarding claims 1 and 2 ChenXi discloses an antibacterial wound dressing comprising royal jelly (abstract) wherein the dressing substrate comprises cellulose (page 2 paragraph 3).  But ChenXi does not disclose mixing the royal jelly with honey.

	However, in the same field of endeavor a wound dressing comprising a mixture comprising an active agent and an antibacterial composition Wardell discloses wherein the mixture comprises the antimicrobial, medicinal honey, and a second active agent (abstract, [0029] and [0030]).

	Regarding claim 3, the language “wherein the cellulose is bacterial cellulose” the source of the cellulose does not change the chemical composition of cellulose.  It is the chemical cellulose that is given the patentable weight in a composition claim and not its source or from where it is extracted from.  Applicant should note that a recitation of the source must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  As the prior art structure discloses cellulose, then it meets the claim.

	Regarding claims 4 and 5 ChenXi discloses wherein the royal jelly and agents are mixed and dissolved in a substrate (page 2 paragraph 6) wherein said substrate is cellulose (page 2 paragraph 2).   As the substrate is made of the instantly claimed material of cellulose wherein the royal jelly is dissolved in the substrate, this would meet the limitation of a cellulose membrane incorporating royal jelly.   

	Regarding claim 13, the instant claim is directed towards a wound healing composition,  neither the specification nor the claims have provided any evidence that the source of the honey is chemically/compositionally unique, therefore the honey of the prior art would read on the honey no matter the source.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine ChenXi and Wardell et al. to include honey as disclosed by Wardell in a cellulose wound cared dressing comprising royal jelly as part of a mixture as disclosed by ChenXi as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include honey into the wound care dressing as a mixture of antimicrobial agents to treat a wound by promoting wound healing by decreasing wound protease activities and decreasing active infections as disclosed by Wardell (abstract and [0030]).  Pursuant to MPEP 2144.06, it would be prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  One who would have practiced this invention would have ha reasonable expectation of success because 
ChenXi had already disclosed an antibacterial wound dressing comprising royal jelly (abstract) wherein the dressing substrate comprises cellulose (page 2 paragraph 3) while Wardell provided guidance with respect to a mixture comprising antimicrobial, medicinal honey, and a second active agent to promote wound healing in a wound dressing (abstract, [0029] and [0030]).  It would have only required routine experimentation to include honey in the wound dressing as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	Claim 6 remains rejected under 35 U.S.C. 103 as being unpatentable over ChenXi (Pub. No.: CN105536041; Pub. Date: May 4, 2016) and Wardell et al. (Pub. No.: US 2016/0220722; Pub. Date: Aug. 4, 2016)  as applied to claims 1-4 above, and further in view of Centanni et al. (Pub. No.: US 2005/0079578; Pub. Date: Apr. 14, 2005) for reasons of record.

	Regarding claim 6, ChenXi and Wardell et al. remains as applied to claims 1-4.  While the combination of references teaches an antibacterial wound dressing comprising royal jelly (abstract) and honey (abstract, [0029] and [0030]) wherein the dressing substrate comprises cellulose (page 2 paragraph 3) as fully set forth above. But the combination fails to disclose wherein the wound dressing comprising comprises defensin-1.
	However in the same field of endeavor of wound dressing comprising an antimicrobial, Centanni et al. discloses wherein the antimicrobial comprises defensin 1 ([0022], [0023] and [0050]). 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine ChenXi, Wardell et al., and Centanni et al. to include defensin-1 as disclosed by Centanni in a cellulose wound cared dressing comprising honey as part of a mixture as disclosed by the combination of ChenXi and Wardell as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include defensin-1 as it is known to be a ubiquitous peptide with antimicrobial properties across a broad spectrum of pathogenic agents including bacteria, fungi, and viruses as evidenced by Centanni ([0023], [0050], [0051], and [0105]) into the wound care dressing as a mixture of antimicrobial agents to treat a wound by promoting wound healing by decreasing wound protease activities and decreasing active infections as disclosed by Wardell (abstract and [0030]).  Pursuant to MPEP 2144.06, it would be prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  One who would have practiced this invention would have ha reasonable expectation of success because ChenXi had already disclosed an antibacterial wound dressing comprising wherein the dressing substrate comprises cellulose (page 2 paragraph 3) while Wardell provided guidance with respect to a mixture comprising antimicrobial, medicinal honey, and additional active agents to promote wound healing in a wound dressing (abstract, [0029] and [0030]), and Centanni provided guidance with respect to adding the antimicrobial peptide defensin-1 to a wound care dressing.  It would have only required routine experimentation to include defensing 1 in the wound dressing as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that ChenXi discloses royal Jelly acid a component of organic pure royal jelly and does not contain other flavonoids and active proteins that are part of pure royal jelly.  The royal jelly and extract are not used for their antibacterial activity in the present invention but for their tissue regeneration potential accomplished through flavonoids, flavanols, and proteins found in royal jelly and royal jelly extract.  Wardell specifically discloses the use of dark colored buckwheat honey modified by MGZO used in sea salt and minerals in ointment.  With respect to claim 3, the cellulose disclosed by ChenXi comes from plants or wood and is not morphologically similar to BC pellicles prepared by bacterial and yeast fermentation process and thus has no role to play I wound healing.  Native bacterial cellulose membrane is distinct nano-fibrous 3D structure in striated sheet form and superior wound healing potential over plant nanocellulose fibers or woven cloth dressing made of cotton.  Furthermore the material of ChenXi is in the form of gauze dressing which has different chemical, physical, and biological properties compared to microporous and nanofibrous BC sheets/membranes.  While Centanni discloses a defensin which belong to a human, cow, and monkey, but not a honey bee which uses defensin 1 to convert pollen and flower nectar into royal jelly, they do not have the synergistic effect of the natural flavanols, flavonoids, antioxidants, and peptides  found in specific combinations in the natural material.

	
	Applicant’s argument has been fully considered, but not found persuasive.  The claim requires a royal jelly or royal jelly extract.  The royal jelly acid of ChenXi is a component of royal jelly and is there for considered a royal jelly extract.  With respect to the use of the royal jelly or royal jelly extract this is a composition claim and as long as the prior art discloses the composition the claim limitation is met.  With respect to Applicant’s arguments concerning royal jelly flavonoids, flavanols and proteins this has been fully considered, but not found persuasive.  The claims are directed to royal jelly and royal jelly extract and not royal jelly flavonoids, royal jelly flavanols, and royal jelly proteins.  Moreover, Applicant has not provided evidence that the tissue regeneration ability is limited to only royal jelly flavanols, and royal jelly proteins. 
	With respect to Applicant’s argument concerning the source of cellulose, this has been fully considered, but not found persuasive.  Claim 3 further limits the composition of claim 1 and is a composition claim that requires cellulose.  Cellulose by definition is  linear polysaccharide polymer with many glucose monosaccharide units linked by  1,4 beta acetal.  The structure of cellulose is the same no matter the source.  Applicant’s argument is not directed towards cellulose from a bacterial source as recited by the claim but rather the different secondary structures that cellulose is formed into such as a membranes, nano-fibrous 3D structure in striated sheet, etc.  As written the claim requires the chemical cellulose not a secondary structure.  If certain structures comprising cellulose is required for the instant composition to act as wound healing then Applicant should specifically claim the appropriate structures if the specification as filed has support for said structures.

	With respect to Applicant’s argument concerning the prior art reference Wardell, it has been fully considered, but not found persuasive.  The Action does not state take the entire composition of Wardell and add it to the composition of ChenXi.  Rather Wardell is used for the disclosure of mixtures comprises the antimicrobial medicinal honey, and a second active agent (abstract, [0029] and [0030]).  Wardell clearly discloses composition with antibacterial medicinal buckwheat honey naturally rich in hydrogen peroxide and polyphenols and an antimicrobial compound in a different embodiment from the MGO-fortified buck wheat honey [0029].
	With respect to Applicant’s argument concerning the source of the peptide defens-1 as disclosed by Centanni, this has been fully considered, but not found persuasive.  The instant claims require defensin-1 (a polypeptide) it does not require the defensin-1 found in a gland of a honey bee with synergistic effect of the natural flavanols, flavonoids, antioxidants, and peptides found in specific combinations in the natural material.  The scope of the claims is much broader than what Applicant is attempting to argue what defensin-1 is limited too. 
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617